Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claims 85-105 are pending and have been examined.
Priority
This application, Serial No. 16/582,212 (PGPub: US2020/0103412) was filed 09/25/2019. This application is a CONTINUATION of 14/387,197 filed 09/22/2014, now US Patent 10,473,665, which is a 371 of PCT/AU2013/000378 filed 04/15/2013, which claims benefit of U.S. Provisional Patent Application 62/624,899 filed 04/16/2012. This application claims benefit to Foreign Application 61/624,899 filed 04/16/2012.
Information Disclosure Statements
The Information Disclosure Statement filed 02/14/2020 and 02/24/2020 have been considered by the Examiner.
Claim Objections
Claim 88 is objected to because of the following informalities:  
	Claim 88 recites “according to claim 86, wherein protease is…” and should read “wherein the protease is…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 86-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 86 recites in the preamble “a sensor molecule…” however it is unclear what or how the molecule is a sensing molecule as the claim only states that the molecule comprises a protease cleavable domain, a chemiluminescent donor domain and acceptor domain. While the claim states that the protease is capable of cleaving a milk protein, the claim has not specified that the milk protein is thus sensed/detected – if that is indeed the molecule intended to be analyzed.
	Claim 87 recites “wherein the protease causes, at least in part, milk spoilage” and the phrase “at least in part” renders the claim indefinite because it is unclear what degree of milk spoilage is required. 
	Claim 90 recites “wherein the domain comprises…” and it is unclear which domain of the cleavable domain, the donor domain or the acceptor domain are being limited by the claim.

Claim 94 recites “the separation and relative orientation of the chemiluminescent donor domain and the acceptor domain…” and it is unclear if the separation and relative orientation are referring to the spatial location and/or dipole orientation mentioned in claim 86 or if the claim is lacking antecedent basis.
Claim 102 recites within the preamble “a method of classifying milk or cheese”, however the claim fails to provide any method steps that illustrate the classification of the milk or cheese, thus amounting to a gap between the essential elements of the claim.
Claim 103 recites within the preamble “a method of classifying milk or cheese”, however the claim fails to provide any method steps that illustrate the classification of the milk or cheese, thus amounting to a gap between the essential elements of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 103-104 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,473,665 (hereinafter “Patent 665”). Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 665 recites a method of detecting an analyte in a sample, the method comprising
i) flowing through a microfluidic device comprising one or more microchannels, a) the sample, b) a sensor molecule comprising a domain that binds the analyte, a chemiluminescent donor domain and an acceptor domain, wherein the separation and relative orientation of the chemiluminescent donor domain and the acceptor domain, in the presence and/or the absence of analyte, is within ±50% of the Forster distance, and wherein the sensor molecule is not fixed to the device, c) a substrate of the chemiluminescent donor, ii) mixing the sensor molecule, sample and substrate in the device, and iii) detecting modification of the substrate by the chemiluminescent donor using an electro-optical sensing device and calculating as a ratio the energy transfer occurring between the chemiluminescent donor domain and the acceptor domain, wherein the spatial location and/or dipole orientation of the chemiluminescent donor domain relative to the acceptor domain is altered when the analyte binds the sensor molecule.

State of the prior art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.